pmDETAILED ACTION
	This is the first office action regarding application number 16/615,202, filed on Nov 20, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-24 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Nov 20, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.
	The references and information in the International Search Report have also been considered.

Specification

‘Brief Description of the Drawings’ section does not address the following:
Figure 1, subfigures a-d
Figure 2, subfigures a-d
Figure 3, subfigures a-d
Figure 4, subfigures a-d
Figure 5, subfigures a-d,
Figure 7, subfigures a-f
Figure 8, subfigures a-b
Figure 9, subfigures a-d
Figure 10A, subfigures a-c
Figure 10B, subfigure a. Only subfigure 10B b) is presented, is there a Figure 10B a)?
Figure 11, subfigures a-b
Figure 12, subfigures a-d
Appropriate correction is required.


Claim Interpretation
	The terms ‘drop’ and ‘drops’ are being interpreted to cover a measurement of fluid on the microscale where a drop, as known in the art, averages about 5 µL. 
	The terms ‘anchoring structure’ are being interpreted to cover structures in which the drop can be placed while still allowing the drop to be in total direct contact with the fluid, such as the described wells, holes or through holes. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 19-20 and 24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Blanchard et al (High-density oligonucleotide assays, Biosensors and Bioelectronics, 1996, Vol 11, No 6/7, pp. 687-690, see attached document).

	Regarding Claim 1, Blanchard teaches an apparatus (see Blanchard: Abstract), comprising: 
an array of anchored-fluid drops disposed upon a first surface having a channel  for receiving therethrough a fluid flow (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1 the examiner notes that the spacing between the droplets forms a channel through which fluid may be flowed), 
the array generally formed as rows and columns of fluid drops anchored via respective anchoring structures formed on said first surface (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1) 
and configured for obstructing proximate portions of said fluid flow, the array positioned to receive the fluid flow at a forcing angle selected to cause trapping of particles of a predefined size from the fluid flow at a fluid-drop interface (the examiner notes that this does not add further structure to the claim and merely describes a capability, where the structure of Blanchard is capable of providing an obstruction to a fluid flow and capable of trapping/separating/filtering particles). 

Regarding Claim 2, Blanchard teaches all the limitations as applied to Claim 1 and further teaches wherein the anchored-fluid drops comprise anchored-liquid drops (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1).

Regarding Claim 8, Blanchard teaches all the limitations as applied to Claim 1 and further teaches wherein the anchored-fluid drops comprise anchored-liquid drops (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1; the examiner notes that this does not add further structure to the claim and merely describes a capability, where the structure of Blanchard is capable of providing an obstruction to a fluid flow and capable of trapping/separating/filtering particles).

Regarding Claim 19, Blanchard teaches an apparatus (see Blanchard: Abstract), comprising: 
an array of anchored-fluid drops disposed upon a first surface having a channel  for receiving therethrough a fluid flow (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1 the examiner notes that the spacing between the droplets forms a channel through which fluid may be flowed), 
the array generally formed as rows and columns of fluid drops anchored via respective anchoring structures formed on said first surface (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1) 
and configured for obstructing proximate portions of said fluid flow, the array positioned to receive the fluid flow at a forcing angle selected to cause trapping of particles of a predefined size from the fluid flow at a fluid-drop interface (the examiner notes that this does not add further structure to the claim and merely describes a capability, where the structure of Blanchard is capable of providing an obstruction to a fluid flow and capable of trapping/separating/filtering particles). 

Regarding Claim 20, Blanchard teaches all the limitations as applied to Claim 1 and further teaches wherein the anchored-fluid drops comprise anchored-liquid drops (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1).

Regarding Claim 24, Blanchard teaches a method (see Blanchard: Abstract), comprising: 
disposing an array of anchored-fluid drops disposed upon a first surface having a channel  for receiving therethrough a fluid flow (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1 the examiner notes that the spacing between the droplets forms a channel through which fluid may be flowed), 
the array generally formed as rows and columns of fluid drops anchored via respective anchoring structures formed on said first surface (see Blanchard: Abstract; “surface tension wells to constrain the droplets”, Page 688, left column, final paragraph; Fig 1) 
and configured for obstructing proximate portions of said fluid flow, the array positioned to receive the fluid flow at a forcing angle selected to cause trapping of particles of a predefined size from the fluid flow at a fluid-drop interface (the examiner notes that this does not add further structure to the claim and merely describes a capability, where the structure of Blanchard is capable of providing an obstruction to a fluid flow and capable of trapping/separating/filtering particles). 


Allowable Subject Matter
Claim(s) 3-7, 9-18 and 21-23 is/are objected to as they depend upon rejected base claims. Said claims would be allowable over the prior art made of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 3, where the feature that defines over the art are the anchored-gas drops as obstacles in the array. 
The apparatus of Claim 4, where the feature that defines over the art are the anchored-liquid drops interfacing with air in the array. 
The apparatus of Claim 5, where the feature that defines over the art are the anchored-liquid drops interfacing with immiscible liquid in the array. 
The apparatus of Claim 6, where the feature that defines over the art are the anchored-liquid drops interfacing with immiscible liquid in the array.
The apparatus of Claim 9, where the feature that defines over the art are the anchored-fluid drops are disposed between two surfaces.
The apparatus of Claim 21, where the feature that defines over the art are the anchored-gas drops as obstacles in the array.
The apparatus of Claim 22, where the feature that defines over the art are the anchored-liquid drops interfacing with immiscible liquid in the array. 
The apparatus of Claim 22, where the feature that defines over the art are the anchored-liquid drops interfacing with a microfluidic flow, and air flow or a water flow. 

	The examiner suggests incorporating the structure of Claim 9 into Claim 1, 19 and 24 to better describe the instant invention in accordance with the information set forth in the specification while also overcoming the cited prior art. 
	The examiner suggests positively reciting method steps in method Claim 24, as the only positively recited method step is ‘providing an array’. The examiner reminds Applicant that positive recitations of method steps in method claims use action verbs ending in ‘ing’ (i.e. providing an apparatus, flowing a fluid, etc).


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Reichenbach et al. (US 9,427,688), as being relevant to the art of deterministic lateral displacement (see Abstract). Reichenbach teaches using an obstacle field (see Reichenbach: Column 9, line 21-42). Reichenbach does not teach using anchored-fluid drops as obstacles in an array.
D’Silva et al. (US 2016/0139012), as being relevant to the art of separations of particles from fluids using arrays (see Abstract). D’Silva teaches a method of removing a particle trapped in a channel comprising an ordered array of obstacles is provided, wherein the array of obstacles is bounded by a wall, the method comprising flowing a liquid from at least one flow path in a side of the wall, thereby releasing the particle (see D’Silva: [0033]). D’Silva does not teach using anchored-fluid drops as obstacles in an array.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797